Citation Nr: 1541281	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  07-35 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of injury to the left index finger.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals, injury to fingers three and four, left hand (dominant).


REPRESENTATION

Appellant represented by:	John Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from July 1959 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2007 and February 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the April 2007 rating decision on appeal, service connection was granted for tinnitus (evaluated as 10 percent disabling), bilateral hearing loss (evaluated as noncompensably disabling) and residuals, injury to fingers three and four, left hand (dominant) (evaluated as noncompensably disabling).  In addition, the RO denied service connection for PTSD and irritable bowel syndrome as secondary to PTSD, as well as denied reopening a claim for service connection for a low back disorder.  In a May 2007 Notice of Disagreement, the Veteran disagreed with the initial disability ratings assigned to the newly service-connected disabilities and the denials of service connection, including the denial to reopen for service connection for a low back disorder.  His appeal was perfected in October 2007 and certified to the Board in October 2009.  In January 2010, the Board initially reviewed the Veteran's appeal and issued a decision denying reopening of the Veteran's claim for service connection for a low back disorder, denying service connection for an acquired psychiatric disorder, to include PTSD, and denying service connection for irritable bowel syndrome, to include as secondary to PTSD.  In addition, the Board granted a disability rating of 10 percent for the service-connected residuals, injury to fingers, third and fourth, left hand (dominant), but denied a higher disability rating.  As to the claims for increased initial disability ratings for tinnitus and bilateral hearing loss, they were remanded to the Agency of Original Jurisdiction (AOJ) for issuance of a Statement of the Case on the claim and for further development, respectively.

In regard to the issues remanded by the Board, the AOJ issued a Statement of the Case on the issue of an initial increased disability rating for tinnitus in April 2010.  The Veteran did not perfect an appeal, but rather withdrew this claim in an April 2010 letter from his attorney.  Consequently, the Board does not have jurisdiction over that issue at this time.

As to the claim for a compensable disability rating for bilateral hearing loss, the AOJ issued a Supplemental Statement of the Case in April 2010 continuing the denial.  In an October 2010 decision, the Board denied the claim.  Consequently, that issue is not presently before the Board either.

With regards to the issues decided by the Board in January 2010, the Veteran filed an appeal with the Court of Appeals for Veterans Claims (Court).  In a November 2011 memorandum decision, the Court upheld the Board's January 2010 decision except to the extent that it denied service connection for a psychiatric disorder and a disability rating higher than 10 percent for residuals of an injury of the third and fourth fingers, left hand.  Those issues were remanded by the Court pursuant to the parties' agreement that the Board failed to provide adequate reasons and bases.  Of note, the Court's decision did not affect the Board's grant of a 10 percent disability rating for the service-connected residuals of an injury of the third and fourth fingers, left hand.

In July 2012, the Board remanded the issues returned from the Court for further development.  Thereafter, in a February 2014 rating decision, the AOJ effectuated the Board's January 2010 decision granting a 10 percent for residuals of injury to the left third and fourth fingers.  In addition, it denied the Veteran's claim for service connection for residuals of injury to the left index finger.  The Veteran submitted a Notice of Disagreement in April 2014 as to the denial of service connection for the left index finger and perfected an appeal in April 2015.  The appeal, however, has not been certified to the Board.  A review of the claims file does not indicate that the AOJ has taken any action on this appeal since receiving the Veteran's VA Form 9 in April 2015.  Thus, the Board finds it does not appear that the AOJ is still taking action on this appeal, and the Board will take jurisdiction over it.  Consequently, that claim has been added to the issues on appeal.

As for the development requested in the Board's July 2012 remand, the Board finds that substantial compliance with that remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claims.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to an initial disability rating in excess of 10 percent for service-connected residuals, injury to fingers three and four, left hand (dominant), is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the time the Veteran filed his claim for service connection in September 2003, he was diagnosed to have dyssomnia related to nightmares about a dead automobile accident victim, whom he saw when he was an ambulance driver during his active military service.

2.  The Veteran does not currently have a diagnosis of PTSD based on a verified in-service stressor or any other mental health disorder related to his active military service.

3.  The evidence is in equipoise as to whether the Veteran's current residuals of injury to the left index finger are related to a lawn mower accident that occurred in 1963 during his active military service.  


CONCLUSIONS OF LAW

1.  Service connection for dyssomnia is warranted.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(f), 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, service connection for residuals of an injury to the left index finger is warranted.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for an acquired psychiatric disorder (dyssomnia) and for residuals of an injury to the left index finger, which represents a complete grant of the benefits sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Acquired Psychiatric Disorder 

Initially the Board notes that the Veteran's claim was originally denied in a January 2010 Board decision, which he appealed to the Court.  By memorandum decision issued in November 2011, the Court vacated the Board's January 2010 decision and remanded the Veteran's claim to the Board pursuant to an agreement of the parties that the Board erred in its prior decision by not considering all psychiatric diagnoses of record under Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2003, the Veteran filed a claim seeking service connection for an acquired psychiatric disorder to include possibly PTSD; however, he pursued his claim on the premise that his current psychiatric disability is PTSD.  He has related his PTSD mainly to an incident that occurred while he was stationed in Pacific Beach, Washington, in 1963.  He has stated that, during his time there in service, he drove an ambulance at night for the town where he lived.  One night during the winter of 1963, a young girl showed up at his door who clearly had been involved in an accident.  She related that her mother had slid on some black ice and went off the road.  She was thrown from the car but her mother was stuck in it.  The Veteran took the girl and went to the scene.  He tried to help the mother but it was apparent that she was already dead when he arrived.  He tried to get her out of the car but was unable to do so and he left that to the local patrol officer.  He took the young girl to the hospital and left her there.  He never knew what happened to them and he has had nightmares about the dead woman since this episode.  

The Veteran has provided PTSD stressor statements in which he has related the above incident as well as other stressors that he claims he has PTSD as a result of.  The Board notes that significant development has been conducted to try to verify the Veteran's noncombat related stressors; however, the AOJ was not able to obtain any evidence to corroborate them even after the Board remanded for additional development.  In January 2013, a formal finding of insufficient information required to verify stressors associated with the Veteran's claim for service connection for PTSD was made setting forth all the steps undertaken to obtain relevant evidence from the Veteran and the U.S. Army and Joint Services Records Research Center (JSRRC).  It was determined that any further attempts to verify or obtain documentation regarding the stressful events described by the Veteran would be futile.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The Veteran was never in combat and, therefore, his stressors are required to be supported by credible evidence.  Based on the evidence of record, the Board finds that there is no verified in-service stressor to support service connection for PTSD.

Furthermore, the medical evidence does not establish that the Veteran actually has a diagnosis of PTSD.  VA treatment records from February and May of 2003 show the Veteran sought mental health treatment at VA related to his feeling depressed with sleep disturbance due to nightmares.  He reported having nightmares related to the accident victim mentioned above.  The initial social worker's assessment (who did the intake) was noncombat PTSD/depression.  He referred the Veteran to the psychiatrist for medication management.  The psychiatrist, however, diagnosed the Veteran to have dyssomnia rather than PTSD or depression.  The psychiatrist's notes through May 2003 continued the diagnosis of dyssomnia.  It was not clear whether the initial assessment of PTSD made by the social worker was based upon a full evaluation under the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) as required by VA's regulations at that time.

The Veteran underwent VA examination related to his claim in February 2014 and the examiner was asked to consider whether the Veteran had PTSD or any other mental health disorder related to service.  The examiner determined that, at the time of the examination, the Veteran did not meet any DSM-IV criteria for diagnosis of a mental health disorder, including PTSD, depression or dyssomnia.  The Veteran had described his past history of sleep problems to the examiner, but he did not relate having any current sleep problems and denied having any mental health problems, including PTSD symptoms.  Furthermore, the examiner noted that he had reviewed the 2003 VA mental health treatment records and that, although nightmares were mentioned, no other symptoms were delineated that might have supported the social workers diagnosis of PTSD and depression.  Rather the examiner stated that the psychiatrist's diagnosis of dyssomnia appears to be the most accurate for the symptoms described at that time.  The examiner further stated that, subsequent to the 2003 mental health treatment, the Veteran's sleep problems have resolved and hence, the diagnosis of dyssomnia, not otherwise specified, that was appropriate many years ago is no longer present.  As for PTSD and depression, the examiner stated that the symptoms as described at no time fulfill the criteria for these conditions and, thus far, stressors identified have not been formally verified.  

The Board acknowledges that, at this examination, the Veteran reported as a stressor witnessing another motor vehicle accident in 1963 ("a 100 car pileup on the highway") while he and his wife were travelling from Washington to California.  This was the first time the Veteran reported such stressor and, therefore, efforts had not been made prior to the examination to verify it.  In addition, no efforts subsequent to the examination have been made to verify this stressor.  The Board finds, however, that such efforts are not necessary since the Veteran failed to report having symptoms of any mental health disorder related to this stressor at the examination, nor was any mental health disorder found.  

Consequently, based upon the VA examiner's opinion, the Board finds that the most accurate diagnosis rendered in 2003 is that of dyssomnia rendered by the VA psychiatrist, rather than PTSD and depression provided by the VA social worker.  Thus the Board will only consider whether the Veteran's dyssomnia is related to his military service as that appears to be the appropriate diagnosis of the Veteran's claimed mental health disorder.

Although the VA examiner failed to diagnosis any current mental health disorder in February 2014, the Board finds that a current disability was present at the time the Veteran filed his claim for service connection in September 2003 as the VA treatment records demonstrate the presence of such a disorder, which the Board finds was dyssomnia.  The requirement for a current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus the Board finds that the criteria for a current disability have been satisfied even though it appears that the Veteran's mental health problems resolved during the pendency of his appeal.  

The question remains whether the Veteran's dyssomnia was related to his military service.  The Board finds that it was as the Veteran's report to the treating psychiatrist in 2003 at the time that dyssomnia was diagnosed, as well as to the February 2014 VA examiner, that his nightmares mostly revolved around the auto accident in the winter of 1963 where he saw the dead body of a woman stuck in her rolled over vehicle.  This incident, by the Veteran's report, clearly occurred while he was on active duty.  Although there is no verification of this incident, only service connection for PTSD required corroborating evidence of stressors.  The Veteran is competent to relate what happened to him in service and that he had nightmares about this incident.  Furthermore, the Board finds his statements that this incident happened have been consistent even if the details themselves have changed somewhat, although not significantly.  Thus, the Board finds the Veteran's statements to be probative in establishing that this incident in service occurred.  

Based upon the totality of the evidence, the Board finds that the preponderance of the evidence is in favor of finding that service connection for dyssomnia is warranted as the probative and persuasive evidence of record establishes that, at the time he filed his claim in September 2003, the Veteran had dyssomnia as a result of nightmares relating to the in-service incident where the Veteran witnessed a dead woman trapped in her rolled over vehicle in the winter of 1963.  The Veteran's claim for service connection for an acquired psychiatric disorder is, therefore, granted.

The preponderance of the evidence, however, is not in favor of granting service connection for PTSD or any other acquired psychiatric disorder such as depression because the evidence fails to establish a diagnosis of any mental health disorder other than dyssomnia and no verified stressor has been identified to support a diagnosis of PTSD.  

Left Index Finger

The Veteran has claimed that he injured his left index (second) finger in the same accident and in the same manner as he injured his left third (long) and fourth (ring) fingers in service.  The Veteran has been service-connected for residuals of injury to the left third and fourth fingers related to an accident that occurred during his active military service in July 1963.  

The service treatment records contain a Report of Medical Treatment, Hospitalization, and Allied Service dated August 21, 1963, which demonstrates that the Veteran received treatment at a civilian hospital over the weekend of July 5, 1963 for injuries to the third and fourth fingers of the left hand in a lawn mower.  This injury was initially treated in sick bay by the Corpsman with cleansing and sterile dressings; however, the Veteran subsequently developed bleeding of the wounds and was sent to a civilian hospital for treatment in the absence of the Corpsman over the weekend.  The actual treatment notes are not part of the service treatment records.

In addition, the report of a post-service occupational examination conducted in October 1963 only mentions injury in July from a mower accident to the tips of the left third and fourth fingers.

Despite these records, the Veteran has consistently reported to VA that he also had an injury to the left index finger in the same lawn mower accident in which he injured his left third and fourth fingers.  The Veteran initially underwent VA examination of the left hand in April 2007 at which he reported injury to his left index, long and ring fingers from a lawn mower accident in service.  The examination resulted in a diagnosis of soft tissue injury to the first, second and third fingers (i.e., the index, long and ring fingers) resulting in persistent hyperesthesia that is worsening in nature since the lawn mower injury of 1963.  The Veteran underwent another VA examination in March 2013 at which he again reported injuring his left index, long and ring fingers (second, third and fourth fingers, respectively) in a lawn mower accident in service.  The examiner diagnosed the Veteran to have distal avulsion of digits two through four of the left hand with residual scars, decreased range of motion and swelling of the distal interphalangeal (DIP) joints, and small posterior heterotopic ossification of the DIP joints in digits two and four related to the original lawnmower injury.  The Board notes that the examiner also diagnosed diffuse arthritis in the metacarpophalangeal (MCP) joints and all interphalangeal (IP) joints as well; however, he opined that the degenerative changes at the IP joints are similar in both hands and, thus, were not felt to be related to the lawn mower incident in service.  (See June 2013 addendum report.)  

As to the left index (second) finger, the examiner opined that, based on the lack of a detailed description of the wounds in the service treatment records, the current presence of heterotopic ossification in both digits two and four without documentation of a significant interceding injury of another kind to the second digit, the scars noted in a similar distribution on examination of digits two through four, and the similar disuse swelling and decreased range of motion in the second (index) finger, it is at least as likely as not that the Veteran's current second (index) finger symptoms and findings are due to the lawn mower injury in service.  (See June 2013 VA examination addendum report.)  

The contemporaneous medical evidence in service and shortly thereafter does not demonstrate an injury to the left index finger; however, the VA examiner opined that the current residuals of injury to the left index finger are related to the lawn mower incident that occurred in service in 1963 and provided a reasonable rationale for such opinion.  Because it is contradictory, the Board finds that the evidence is in equipoise.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Therefore, the Board resolves reasonable doubt in the Veteran's favor that his current residuals of injury to the left index finger were incurred as a result of the in-service lawn mower incident in 1963.  See 38 C.F.R. § 3.102.  Service connection for residuals, injury second (index) finger, left (dominant) hand, is, therefore, granted.


ORDER

Entitlement to service connection for dyssomnia is granted.

Entitlement to service connection for residuals, injury to second (index) finger, left (dominant) hand, is granted.

REMAND

With regard to the Veteran's claim for an initial disability rating in excess of 10 percent for service-connected residuals, injury to fingers three and four, left hand (dominant), the Board finds that remand is warranted for referral for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b).

In its January 2010 decision, the Board granted an initial disability rating of 10 percent for the service-connected residuals, injury fingers three and four, left hand (dominant) but denied anything higher.  A review of the decision demonstrates that the grant of 10 percent was under 38 C.F.R. § 4.118, Diagnostic Code 7804, for painful scars because of the evidence of hyperesthesia shown on VA examination in April 2007.  The Board, however, denied separate compensable disability ratings under Diagnostic Codes 5229 and 5230 for limitation of motion of the long and ring fingers, respectively, because the evidence did not demonstrate the Veteran had any limitation of motion of those fingers.  

The April 2007 VA examination report shows the Veteran related the onset of hyperesthesias to his left index, long and ring fingers to a lawnmower injury in 1963 while he was stationed in Washington state at Pacific Beach.  He reported he was repairing a lawn mower when he grabbed the edge of it while it was running, due to having lost his balance, and the blade took off the tips of all four of his fingers, particularly the index, long and ring fingers.  He related that, ever since that time, he has had extreme hyperesthesia to touch and cold.  He reported having to wear gloves in cool weather and experiencing lancinating pain from the fingertips into the hand and wrist with soft touch or use of his finger pads. He must write holding a pen differently, and it has affected his writing.  

On visual examination, the pads of the first, second and third fingers (index, long and ring, respectively) were slightly smooth but had normal color and warmth. However, a very slight touch to these three fingers sent lancinating pains from the finger pads into the wrist area that lasted approximately 10 minutes, and the Veteran was brought to tears.  He stated that there was nothing he could do to make the pain go away faster, and after approximately 10 minutes he was able to regain his composure.  The Veteran had normal range of motion of his hand including the ability to make a fist, and he was able to approximate fingertips to the palmar crease.  This examination was done carefully, however, to avoid firm contact with the fingertips.  The Veteran had normal finger and wrist extension.  There was normal strength in the wrist, elbow and hand.  Sensation was normal on all other parts of the examination with the exception of hyperesthesia of the fingertips as noted.  The examiner's diagnosis was that the Veteran had a soft tissue injury to the first, second and third fingers resulting in persistent hyperesthesia that is worsening in nature since the lawnmower injury of 1963.  

The Veteran appealed the denial of a higher disability rating to the Court.  In its November 2011 memorandum decision, the Court vacated the Board's decision insofar as it denied a disability rating higher than 10 percent and remanded that aspect of the Veteran's increased disability rating claim back to the Board pursuant to an agreement of the parties that the Board erred in not consideration whether a separate disability rating is warranted under 38 U.S.C.A. § 4.118, Diagnostic Code 7804 and in not considering referral of the Veteran's claim for an extraschedular evaluation under Thun v. Peake, 22 Vet. App. 111, 115-15 (2008), and 38 C.F.R. § 3.321(b) when the question was reasonably raised by the record.  

Initially the Board notes that, insofar as the Court's remand requires the Board to consider a separate disability rating under Diagnostic Code 7804, evaluation under Diagnostic Code 7804 was actually conducted by the Board and was the basis for the 10 percent disability rating granted in the January 2010 decision.  Furthermore, the AOJ effectuated the Board's grant in a February 2014 rating decision assigning the 10 percent disability rating under Diagnostic Code 7804.  Consequently, the Board finds that there is no further action required related to that aspect of the Court's remand as such consideration has already been made.  However, the Board agrees that referral for an extraschedular rating was not previously considered and, thus, that aspect of the Court's remand is still pending.

In July 2012, the Board remanded the Veteran's claim for additional development to include a new VA examination of the left hand to ascertain the extent and severity of all manifestations of the service-connected disability.  Furthermore, on remand, in addition to considering all applicable laws, regulations and Diagnostic Codes, the AOJ was told to consider whether referral for extraschedular consideration under Thun, 22 Vet. App. at 115-16 is warranted.

The Veteran underwent VA examination in March 2013.  The Veteran again related his current problems with his left second, third and fourth fingers (index, long and ring, respectively) to the in-service lawn mower accident.  He related that, after he got out of service, his third digit was sensitive to cold and touch, but the second and fourth digits were only sensitive to cold; and his symptoms are the same now.  He wears gloves all the time if the temperature is below about 45 degrees because of the sensitivity.  He puts super glue on every morning as reportedly a doctor told him this would decrease the sensitivity, and it does help decrease the cold sensitivity otherwise it is like someone lit a fire under his fingers and it takes four or more hours to go away once it is triggered.  

He can write with his left hand but holds the pen differently (he demonstrated holding it between his second and third middle phalanx).  He cannot pick up a pen with the left hand because it hurts the fingertips; instead, he picks it up with his right hand and inserts it into his left.  He reported that he flunked out of office school because he could not type because of pain in the left fingertips.  He described the pain as feeling like someone is sticking the fingertips with needles all the time and they throb.  Pain is rated as 5 to 6 out of 10 at best in the summer, but if he touches something it goes to 20 and takes a while to resolve.  Cold temperatures make him feel like he has grabbed a piece of dry ice and there is burning.  The pain runs up the fingers into the whole hand, occasionally above the wrist.  He does not use a computer or type because of the left fingertips pain.  He also had trouble using the left hand to hammer or use tools due to the sensitivity of the ends of his fingers.  He reported that he does not have to cut the nails in the affected digits very often (the last time was a year ago), and the examiner noted his nails were of similar length to the other nails on the right hand.

On examination, the Hoffman's test was not tolerated on the left due to pain and sensitivity of the fingertips.  Sensation was relatively intact to pinprick other than a non-dermatomal, patchy decrease through both hands.  Also distal digits two through four on the left were not tested due to poor patient tolerance and repeated avoidance/request not to touch the distal aspect of digits two through four on the left.  There was exquisite hypersensitivity of the dorsal aspects of the distal phalanges in the left second to fourth digits with pain traveling into the volar aspects.  In digit two, this extended more proximally and included the area just proximal to the DIP joint.  The DIP joints were tender on the left in digits two through four but not elsewhere.  He did not tolerate testing of two point discrimination on the left.  It was noted that he consistently avoided use of the left hand in general for dressing.  He tied his shoes by using digits one and five on the left, and he pulled his right long underwear sleeve down using his left thumb.  

On range of motion testing, DIP flexion in digits two through five of the right hand was 60 degrees, compared to 35 degrees in digits two and three (index and long fingers) of the left hand, and 40 degrees in digit four (ring finger) of the left hand. Finger flexion on the left caused pain and pulling sensation in the nailbeds of digits two through four, and digit three's nail turned bright red.  Gap with opposition of digits two through four to the proximal palmar crease on the left was one centimeter.  With opposition of individual digits to the thumb, range of motion was there but he was very cautious to avoid touching the most distal aspect of digits two through four.  He had super glue on the distal pads of two through four on the left but it was mostly shiny and the usual whorls were diminished and barely visible.  The DIP joints were diffusely swollen in left second through fourth digits, which is asymmetric compared to the right.  There was clubbing of all fingernails in both hands.  There was no significant change in active range of motion following repeat testing times three against resistance and so no additional loss of range of motion is recommended for the left DIP joints due to painful motion, weakness, impaired endurance, incoordination, or instability.

X-rays of the left hand were taken and demonstrated moderate degenerative changes of the first and second carpal and metacarpal articulations and of the first, second and third MCP joints; mild to moderate degenerative changes of all interphalangeal joint; a small posterior heterotopic ossification adjacent to the IP joint of the second digit likely a remote avulsion injury with a similar finding at the DIP joint of the fourth digit; and large peripheral osteophytes at the DIP joint of the fifth digit.

The examiner commented that the functional limitation caused by the left third/long and fourth/ring fingers is as follows:  There is DIP joint swelling (including the second digit as well) and mildly decreased range of motion compared to the other side.  This is consistent with the fact that the Veteran is using his left hand in a more limited, cautious fashion than he uses his right hand.  There is extreme hyperesthesia of the second, third, and fourth distal phalanges, but no other signs consistent with RSD or CRPS (complex regional pain syndrome).  There is hypersensitivity to cold in all three digits distally with mild scarring but no evidence of ulceration, underlying tissue loss, keloid formation, disfigurement, or elevation or depression of the area.  He did not tolerate the digits being touched enough to determine the presence or absence of adherence.  There are mild texture changes in the form of decreased visibility of usual fingerprint whorls.  There is certainly tenderness as above, and this was deemed valid based on the Veteran's consistently decreased or altered use of the left hand throughout his time with this examiner, and based on the increased edema and decreased range of motion of the DIP joints consistent with disuse.  

The diagnosis was distal avulsion of digits two through four of the left hand with residual scars, decreased range of motion and swelling at DIP joints, small posterior heterotopic ossification at the DIP in digits two and four, and diffuse nature of arthritis in MCP joints and all IP joints.  The examiner stated that this is related to the original lawnmower injury.  Clarification of the Veteran's diagnosis was requested and, in a June 2013 addendum, the examiner stated that, upon review of his prior examination and X-rays of the uninvolved hand for comparison, the degenerative changes at the IP joints are similar in both hands and, therefore, are not felt to be related to the lawn mower incident.  The examiner was also asked to delineate symptoms associated with the service-connected disability versus the non-service-connected disability (arthritis) or state that delineation of symptoms is impossible.  In response, the examiner stated that, based on the fact that the individual's symptom pattern is fairly consistent, and the increased pain with cold temperatures or increased use are considered to be part of his usual pain pattern and not related to flares, it is not felt that pain, weakness, fatigability, or incoordination significantly limit functional ability beyond his baseline when his pain increases.

In a February 2014 Supplemental Statement of the Case, the AOJ granted a 10 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 for two painful scars.  It denied separate compensable disability ratings for limitation of motion of the third and fourth fingers.  The AOJ did not, however, consider whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) was warranted.

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board finds that the AOJ did not fully comply with its July 2012 remand instructions in that it failed to consider whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is warranted.  Nevertheless, after reviewing the evidence of record, the Board finds that there is sufficient evidence to warrant such referral as the rating criteria used to evaluate the Veteran's service-connected residuals of injury to fingers three and four of the left (dominant) hand do not sufficiently contemplate all manifestations of the left hand disability.

The current 10 percent disability rating is provided based on painful but stable scars under Diagnostic Code 7804.  He has also been denied separate compensable ratings under Diagnostic Codes 5229 and 5230 for limitation of motion of the long and ring (third and fourth) fingers.  The Board finds, however, that the rating criteria set forth in these Diagnostic Codes do not fully contemplate the total effect of the Veteran's service-connected residuals from the lawn mower injuries to the left fingers.  The Board is including the Veteran's left index finger in its present analysis as, pursuant to the above decision, service connection is granted for the residuals from the lawn mower injury to the left index finger and the evidence shows that the Veteran's symptoms in the left index finger are the same or similar to those he experiences in his left long and ring fingers.  Thus, the compounding negative effects that each individual service-connected disability may have on the Veteran's other disabilities must be considered.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014

It is clear that the Veteran has hyperesthesia of the tips of his second, third and fourth (index, long and ring) fingers, defined by the Board in its January 2010 decision as a dysesthesia consisting of increased sensitivity, particularly a painful sensation from a normally painless touch stimulus.  Dorland's Illustrated Medical Dictionary 793 (24th ed.1994).  This causes the Veteran exquisite pain to touch and cold sensations, described by the April 2007 VA examiner as lancinating pain, which often extend down the fingers into the hand and as far up as the wrist at times.  Obviously, at the April 2007 examination, sensation testing caused the Veteran severe pain with only a very slight touch to the point that he was brought to tears and was unable to continue with the examination for 10 minutes.  The examiner did not question the sincerity of the Veteran's response.  Furthermore, the March 2013 VA examiner made it clear that he witnessed the Veteran's disuse of his left fingers as well as that the symptoms of swelling and limitation of motion were consistent with such disuse.  Furthermore, the Veteran has reported that he has switched to doing most things with his right hand although he still writes with his left, just modified (demonstrated at the VA examination as holding the pen between his second and third middle phalanx).  He is unable to pick up anything with the left second, third and fourth fingers and to type with the left hand.  He has difficulties using tools with that hand as well.  When dressing, he uses his right hand or his thumb and little finger of his left hand (e.g., used the first and fifth fingers of the left hand to tie his shoes).  Thus the examinations, along with the Veteran's statements, appear to demonstrate that the degree of functional loss of the left hand overall caused by his service-connected residuals of the second, third and fourth fingers of the left hand is more than is contemplated by the 10 percent disability rating assigned under the VA rating schedule.  

The evidence also shows the Veteran has been diagnosed to have left-sided carpal tunnel syndrome and cubital tunnel syndrome, and he underwent surgery for those conditions in 2002.  The VA examiner stated that this is not attributable to the service-connected residuals of the lawn mower injuries based on the biomechanics of hand use and the fact that the Veteran's left hand use modifications are not sufficient to cause repetitive wrist use or persistent wrist flexion or extension.  Furthermore, at the VA examination, the Veteran related having carpal tunnel syndrome and cubital tunnel syndrome because of a motor vehicle accident; and he denied that they were related to his service-connected residuals from the lawn mower injuries.  In addition, the diffuse arthritis noted by the April 2013 VA examiner as shown on X-ray is not related to the in-service lawn mower injuries as the opined by the examiner as this arthritis is shown to be in both hands, not just the left one.  Consequently, any specific symptoms related to those disorders should not be contemplated in rating the Veteran's service-connected residuals from the lawn mower injury to the second, third and fourth (index, long and ring) fingers of the left hand.

Thus, the Board finds that the rating criteria are not sufficient to adequately evaluate the functional limitations resulting from the Veteran's service-connected residuals of injuries to the second (index), third (long) and fourth (ring) fingers, left (dominant) hand and referral for consideration of an extraschedular disability rating is warranted.  Thun, 22 Vet. App. at 115-16.  Any additional evidence necessary to permit a proper evaluation by the Director, Compensation and Pension Service, should be conducted prior to referral of the Veteran's claim to him/her.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct any additional development necessary to provide a complete record (to include, but not limited to, obtaining any current treatment records or current examination) to ensure that a fair decision can be made as to whether an extraschedular rating is warranted for the Veteran's service-connected residuals, injury to the second (index), third (long) and fourth (ring) fingers of the left (dominant) hand.

2.  Thereafter, the Veteran's case should be forwarded to the Director, Compensation and Pension Service, for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) for the Veteran's service-connected residuals injury to the second (index), third (long) and fourth (ring) fingers of the left (dominant) hand.  If such action does not resolve the Veteran's claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the Veteran's claim should be returned to this Board for further appellate review, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court  for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112. 



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


